Title: To George Washington from Hugh Mercer, 21 March 1774
From: Mercer, Hugh
To: Washington, George



Dear Sir,
Fredg 21 March 1774

Ever since I understood that the Land whereon Mrs Washington lived joining Mr Hunters was for Sale I have had an Inclination to purchase it, but till now was not in circumstances to propose the matter to you—I have heard that the Tract contains about 600 Acres and that it is held at £3 ⅌ Acre—If these are your lowest terms, I would not dispute them, were my terms of Payment agreable to you—that is one third of the purchase Money to be paid in a Twelvemonth after the Sale & the Same Sum yearly afterwards till the Whole is discharged—Interest to commence from the Sale. I should be glad to have a line from you on this Subject and am with great Esteem Dear Sir Your most obedt St

Hugh Mercer

